f
t


        PD-0533&0534-16
                                     TO THE COURTOToCmMINALAPPEAU^^ ^AppEALS
                                                Austin, Texas 78711


                                                                                    MAY 12 2016
                                              No. f-Our+ee^-tb
          \            ft    /"*        Ii'     [court of appeals number]
          Lg.«MfJ
          (name]
                  Sfr<W                                                           AbelAcosta,Clerk
                                                                                   I 7 /
                                                       Trial Court Case Number: ' ^l£>)bCfh iA l^b l(p %
                                                       From Trial Court Number:     U. (0 ~>

                                                       Harris County, Texas"            FILED IN
              vs.                                                              COURT OF CRIMINAL APPEALS
              The State of Texas                                                        '"' -^ ^-J
                                                                                   Abel Acosta, Clerk
                            Pro Se Appellant's Motion to Extend Time to File PDR



              To The Honorable Judges Of The Court Of Criminal Appeals:

                                                           I.


              The court of appeals issued its decision on InQfC" c^z-h-^JJP

                                                                 fipr;l g.1• jlq/6
              The PDR in this case is due 30 days later on .H(jr / ; I °^ J
                                                           II.


              In compliance with Texas Rule of Appellate Procedure 68.2(c), this' motion for
              extension is timely filed within 15 days after the original due date for the PDR
              Appellant requests this extension because he needs time to file a pro se PDR.
y




                                               in.


    Appellant requests an extension of at least 60 days, which is necessary so that the
    PDR can be thoroughly written and timely filed. This motion is not made for the
    purpose of delay.


                                           Respectfully submitted,


                                           [signature]



                                            L^o/uarJ S-fafeMS&
                                            [print name I




                                            3t>b\ SiS/h'/y for,

                                               |address|




                                  Certificate of Service


    By my signature below, I hereby certify that a true and correct copy of the above has
    been sent to the Harris County District Attorney's Office by mail to:

    Harris County District Attorney's Office
    Appellate Division .
    1201 Franklin, 6th Floor
    Houston, TX 77002


                                               ZejnwJ JpQtesnMJ